Filed 01/13/20          WA                                  Case 18-24515                                                       Doc 39
                                         UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF CALIFORNIA
                                                                                                          FILED
                                                                                             low        JAN 12O
      Inre:                                                            CaseNo.:
      Anthony LeJon Jones                                                                   CA UNITED STATES øAP4IQUPT
                                                                       18-24515                    EASTERN
      Peggy Joy Jones

                                                                                         CHANGE OF ADDRESS


              Change of Address For:                  Debtor(s)                         0 Creditor's Noticing/Mailing Address
                                                    O Debtor                            IIII Creditors Payment Address
                                                    O Joint Debtor
   ATTORNEYS WHO WISH TO MAKE A CHANGE OF ADDRESS MUST USE OUR E-FILING WEBSITE.




                NAME:

                MAILING ADDRESS:

                CITY, STATE, ZIP:

                TELEPHONE NO.:




                 NAME:

                 MAILING ADDRESS:

                 CITY, STATE, ZIP:

                TELEPHONE NO.:




      LII  Check here if you are a Debtor or Joint Debtor and you receive court orders and notices by email through the
     Debtor Electronic Bankruptcy Noticing Program (DeBN) rather than by U.S. mail to your mailing address. Please provide
     your DeBN account number(s) below (DeBN account numbers can be located in the subject title of all emailed court orders
     and notices. To change your e-mail address(s) for the DeBN program, use EDC Form 3-32 1 (Debtor's Electronic Noticing
     Request), select Update to Account Information, and include your new email address at the bottom of the form.

              Debtor's DeBN account number_______________________________

              Joint Debtor's DeBN account number



     Dated: 1/8/2020

                                       D. Anthony Sottile
     Requestor's Name:                    -

     Requestor's Signature:
                                       Authorized Agent for Home Point Financial Corporation
                                       Title, if applicable (Corporate Officer, partner, or agent)


      EDC 2-085 (Rev. 4/18/16)
